DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/23/2022 has been entered. Claim(s) 1, 3-5, 9-33 is/are pending in the application. 

Election/Restrictions
Newly submitted claims 32 (Group 3) and claim 33 (Group 4) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group 3, drawn to a method of inhibiting flash-rusting of bare metal surfaces, and Group 1 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed (the coreactant of Claim 32) does not require the particulars of the subcombination (the coreactant of Claim 1 which specifically a plurality of repeating units having structure -[CH2CH2NH]-) as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed.  The subcombination has separate utility such as a mussel inspired bio-inspired polymer.
Group 4, drawn to a method of inhibiting flash-rusting of bare metal surfaces, and Group 1 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed (the coreactant of Claim 33) does not require the particulars of the subcombination (the coreactant of Claim 1 specifically having a number average molecular weight of 500 to 2,000,000 g/mol ) as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed.  The subcombination has separate utility such as a mussel inspired bio-inspired polymer.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 32-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant's election with traverse of Claims 1, 3-5, 9-21 and 31 in the reply filed on 05/23/2022 is acknowledged.  The traversal is on the ground(s) that the restriction was based the method of claim 1 being a subcombination of the method of claim 22.  This is not found persuasive because where a combination as claimed does not require the details of the subcombination as separately claimed, and the subcomination has separate utility, the inventions are not distinct and restriction is proper. While applicant presents a chart detailing the differences in original claim 1 (filed 06/11/2019) and new claim 22, the restriction was based on Amended claim 1 (filed 11/24/2020) which included the subcombination (ABsp) of the coreactant compound comprising a plurality of repeating units having structure -[CH2CH2NH]; which was and still is considered distinct from the combination (Bbr) of the combination of withdrawn claims 22-30 of simply requiring a at least one coreactant compound comprising one or more functional groups reactive with the at least one catechol compound. The subcomination of a oligomeric/polymeric compound with repeating structure -[CH2CH2NH]- is considered to have separate utility as a polymer which can be used in a variety of applications (membrane separation, structural filler, etc.) and is further considered to be bio-mimetic as having adhesive properties as this type of polymeric structure is also found in nature in mussels. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 9, 11-13, 17, and 20-21, 31 are rejected 35 U.S.C. 103 as being unpatentable over  Gonzales et al. (US7390847B2) as evidenced by Carey et al. (US6607610B1) in view of Messersmith et al. (US8999452B2) and further in view of Wang et al. ("Mussel inspired modification of polypropylene separators by catechol/polyamine for Li-ion batteries." ACS applied materials & interfaces 6.8 (2014): 5602-5608.)
Regarding Claims 1, 4, 11-13, 21 Gonzales teaches a method comprising contacting a bare metal substrate surface (Col. 1, Lines 66-67) with an aqueous mixture comprised of a preformed reaction product of catechol compound and co-reactant compound comprised of functional groups reactive with the catechol compound to provide a pre-rinsed metal surface substrate. Gonzales teaches the aqueous mixture was prepared by a reaction as shown in (Col. 28, Lines 5-40) where the reactants include catechol (as shown below in claim 1) where M is either hydrogen or a metal cation (making the compound a salt);


    PNG
    media_image1.png
    285
    324
    media_image1.png
    Greyscale

Where the catechol is co-reacted with a structural element of the form (-R’-) where R’ is a reactive alkaryl radical of less than 31 carbon atoms substituted with hydroxyl or amino groups (Col. 5, Lines 18-22). 
Further, Gonzales also teaches the conversion coating by electroplating the pre-rinsed metal substrate surface (Col. 16, Lines 28-30).
Regarding the limitation of at least one oligomeric or polymeric amine, Gonzales teaches the co-reactant is a secondary amine of diethylenetriamine which consists of alkyl groups ( H2N-[CH2CH2]-NH-[CH2CH2]-NH2 ) which are repeating units of “-[CH2CH2NH]-“ (Col. 10, Lines 44-55); however, does not teach secondary amine is oligomeric or polymeric. However, Wang teaches method of forming an oxidative polymerization of catechol and polyamine which are contacted to a polymer surface, and reacted to form a polymeric conversion coated polymer substrate (abstract) and teaches catechol will polymerize with polyamine including diethylenetriamine and its longer oligomers/polymers to form a crosslinked structure (See Figure 1) which serves to surface modify PP polymer to be hydrophilic, while maintaining pore structure and mechanical integrity of the substrate (abstract): 

    PNG
    media_image2.png
    508
    588
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to use polyamine monomers such as diethylenetriamine or its longer oligomers consisting of repeating units of “-[CH2CH2NH]-“ (as requires by Claim 21) as a starting coreactant in the method of Gonzales for the purpose of forming a hydrophilic conversion coating on the metal substrate of Gonzales while maintaining pore structure and mechanical integrity of the substrate. Thereby forming a polymeric reaction product as required by Claim 11. 
Gonzales teaches a polycondensation is used to form the polymeric conversion coatings with coreactants of diethylenetriamine, catechol based compounds, and aldehyde.  As evidenced by Carey, when an aqueous mixture of primary or secondary amine (A), aldehyde (L), and phenolic compound (POH) such as catechol (Col. 3, Lines 5-10) are reacted under basic reaction conditions 75-100 C under atmospheric conditions (Col. 4, Lines 33-38), a polyphenolamine of generic formula 1 is formed: 

    PNG
    media_image3.png
    71
    690
    media_image3.png
    Greyscale

This is considered evidence that during the course of an oxidative polymer reaction between the coreactants of Gonzales and the oligomeric/polymeric amine of Gonzales in view Wang, a polyphenolamine structure will form a polymeric repeating structure of amine and phenolic compound. 
Gonzales teaches a reaction occurs between the catechol compound and the co-reactant compound in an aqueous reactant to form a polymer, but does not teach the claimed limitation of an oxidative reaction temperature of 10-100 °C for a time 1-20 hours in the presence of molecular oxygen. However, Messersmith teaches that a oxidative Michael Addition reaction can be used to react catechols with thiols and amines (Col . 20, Lines60-65) with an exemplary oxidative reaction conditions at a temperature of 0-100°C for 1 minute to 20 hours (Col. 15, lines 60-64) under oxygen (Col. 15, Lines 50-52); overlapping with the claimed range of 10-100°C for 1-20 hours under oxygen for the purpose of deprotonating dopamine to promote crosslinking in the resulting polymer structure which can react with a variety of molecules (Col. 6, Lines 11-20); thereby forming a polymer without the need for an aldehyde in the backbone of the polymer. Therefore, it would have been obvious to one of ordinary skill in the art to perform the pre-reaction taught by Gonzales in the claimed conditions for the purpose of initiating an oxidative polycondensation reaction so as to promote cross linking in the resulting polymer as taught by Gonzales without an aldehyde backbone in the polymer structure. 
Regarding the claim limitation of the polymeric amine having a number average of 500-2,000,000 g/mol; Gonzales teaches the weight average molecular weight of the polymers used in 1,000-1,500,000 g/mol (Col. 7, Lines 24-26).

Regarding Claim 3, Gonzales teaches methyl dopamine is used as the catechol compound (Col. 9, Lines 59-61). Methyl dopamine is shown below, and meets the limitation of an amine functionalized catechol compound  

    PNG
    media_image4.png
    144
    350
    media_image4.png
    Greyscale

Regarding Claim 5, Gonzales teaches dopamine is used as the catechol compound (Col. 9, Lines 59-61). Dopamine is shown below, and meets the limitation of an amine functionalized catechol compound.


    PNG
    media_image5.png
    225
    225
    media_image5.png
    Greyscale


Regarding Claim 17, Gonzales teaches that during step a), a passivating barrier layer is formed on the bare metal substrate during rinsing (Col. 4, Lines 15-17). 
Regarding Claim 20, Gonzales teaches the metal substrate is made of steel (Col. 3, Line 50) which comprises iron. 
Regarding Claim 31, Gonzales teaches the pH of the polymer solution is controlled with NaOH and an acid of (formic acid, acetic acid or benzoic acid) and sulfuric acid in a pH range of 3.8-8.2 (See Table 1) reading on the claimed limitation of adjusting the pH of the aqueous mixture; further, Gonzales teaches the steps of cleaning and water rinsing the bare metal surface before reacting with polymer solution (col. 21, Lines 40-46). 
Regarding the limitation of a contact/reaction time of 5-20 minutes, Messersmith teaches a coating time (Col. 6, Lines 23-25 and Figure 6A) of coating/contact time of up to 5 hours; and at least one minute (Col. 15, Lines 60-62). 

Claim 10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales et al. in view of Messersmith et al. and further in view of Wang et al. as applied to Claim 1, in further view of Faure et al. ("Catechols as versatile platforms in polymer chemistry." Progress in polymer science 38.1 (2013): 236-270.).
Regarding Claim 10, Gonzales teaches di to poly phenols of catechol compounds including dopamine (an amino functionalized catechol) but does not teach meth(acryl) functionalization in the catechol compound or as a co-reactant. However, Faure teaches that when catechol based compounds are used in polymerization, methacrylamide dopamine even as a copolymer can improve branching during free radical polymerization (Page 249, Col. 2). Therefore it would be obvious to one of ordinary skill in the art for a copolymer to add catechol co-reactant with methacrylamide groups in addition to the dopamine catechol for the purpose of improving crosslinking or branching in the copolymer system before or during the polycondensation reaction of Gonzales in view of Messersmith.
Regarding Claim 14, Gonzales does not teach the reaction product is present in the aqueous ixture in the claimed range of 5-500 ppm, however, Messersmith teaches that the solution preferably has a concentration of SMA (dopamine) of 0.01-100 mg/ml or up to 100,000 ppm; since this is the starting concentration before polymerization, of ordinary skill in the art would recognize that the cross-linked polymer (reaction product) made from it would have a concentration significantly less than 100,000 ppm, overlapping with the claimed range. Further, since the reaction product is a polymer; and free radical oxidation polymerization by definition produces a distribution of polymer products (with an infinitesimal number of chain lengths, braches, etc.); one of ordinary skill in the art would expect at least one polymerization reaction product to be present in the claimed range with a starting concentration of dopamine of less than 100,000 ppm.
Regarding Claim 15, Gonzales in view of Messersmith teaches that a radical oxidative polymerization reaction at a temperature of 0-100°C for 1 minute to 20 hours (Col. 15, lines 60-64) under oxygen (Col. 15, Lines 50-52); encompassing the claimed range of 10-54°C and overlapping with the claimed range of 10 seconds to 20 minutes hours under oxygen. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 16, Gonzales is silent regarding the pH of the mixture during contacting, however, Messersmith teaches that a pH of the solution  is preferably 7.5-10 for the purpose of spontaneously depositing reactive moieties of dopamine to any substrate surface (Col. 22, Lines 31-33) and for the purpose of triggering polymerization (Col. 15, Lines 39-42). Therefore, it would have been obvious to one of ordinary skill in the art to use a pH in the claimed range of 4 to 11 for the purpose of improving contacting between reactive moieties of dopamine/catechol products and the metal substrate. 


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales et al. in view of Messersmith et al. and further in view of Wang et al. as applied to Claim 1, in further view of Brown et al. (US6132808).
Regarding Claim 18, Gonzales teaches the metal surface is preferably cleaned before rinsing treatment (Col. 4, Lines 9-13) but is silent regarding the use of an alkaline cleaner. However, Brown teaches that before conversion coating, a metal substrate can be alkaline cleaned before rinsing for the purpose of cleaning the coating before rinsing. (Col. 7, Lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art to use an alkaline cleaner specifically before rinsing and conversion coating for the purpose of removing unwanted contaminants from the metal substrate. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales et al. in view of Messersmith et al. and further in view of Wang et al. as applied to Claim 1, in further view of Inbe et al. (US9028667B2).
Regarding Claim 19, Gonzales teaches the metal is exposed to conversion coating, but does not teach the coating composition is an acidic aqueous conversion coating composition comprised of at least one Group IV metal. However, Inbe teaches a metal surface conversion treatment where after rinsing/washing, the metal substrate is contacted with an acidic aqueous solution containing at least of of the group containing group IV metals including Zr and Ti (Claim 4) for the purpose of increasing corrosion resistance to metal substrates including iron based substrates (Col. 14, Lines 17-26) with improved stability (Col. 13, Lines 25-31). Therefore, it would have been obvious to conversion coat the substrate taught by Gonzales after rinsing with an acidic aqueous conversion coating comprised of at least one Group IV metal for the purpose of improving corrosion resistance and coating stability. 
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
Applicant argues the R’ group does not participate in the reaction disclosed by Gonzales; where the mechanism of the polymerization is aldehyde C=O bonding and the polymer is built up by subsequent additions -C-atoms of the aldehyde; and the amine of Gonzales is not directly related to the catechol compound. 
This is not convincing, Gonzales teaches the reaction solution contains catechol, aldehyde, and amine and the aldehyde is used to form a polymer structure and becomes part of the backbone of the polymer. However, the rejection is based on the combination of Gonzales and Wang, which teaches catechol and polyamine can oxidatively polymerize together without the use of aldehyde; and the combination of Gonzales and Wang which teaches that a oxidative Michael Addition reaction can be used to react catechols with thiols and amines (Col . 20, Lines 60-65) with an exemplary oxidative reaction conditions at a temperature of 0-100°C for 1 minute to 20 hours (Col. 15, lines 60-64) under oxygen (Col. 15, Lines 50-52); overlapping with the claimed range of 10-100°C for 1-20 hours under oxygen for the purpose of deprotonating dopamine to promote crosslinking in the resulting polymer structure which can react with a variety of molecules (Col. 6, Lines 11-20); thereby forming a polymer without the need for an aldehyde in the backbone of the polymer. The modification being relied upon in the rejection is that the aldehyde bonding of Gonzales is not needed to form a polymer with polymeric amine to coat a metal substrate. 

Applicant argues the Wang reference is directed providing an in situ generated polymer coating on a different material substrate; and the largest displayed polymer of Wang is pentaethylenehexamine which has a molecular weight of 232 g/mol. 
This is not convincing, regarding the first point, the choice of substrate used to form a coating on is not what the secondary reference is being used to modify. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Secondly, the Gonzales reference as stated in the current rejection already teaches that the polymers in the composition have a molecular average weight which anticipates the claimed range; Gonzales teaches the co-reactant is a secondary amine of diethylenetriamine which consists of alkyl groups ( H2N-[CH2CH2]-NH-[CH2CH2]-NH2 ) which are repeating units of “-[CH2CH2NH]-“ (Col. 10, Lines 44-55); the Wang reference is merely used to show that an ordinary artisan would find it obvious to use polyamine monomers such as diethylenetriamine or its longer oligomers consisting of repeating units of “-[CH2CH2NH]-“ (as requires by Claim 21) as a starting coreactant in the method of Gonzales for the purpose of forming a hydrophilic conversion coating on the metal substrate of Gonzales while maintaining pore structure and mechanical integrity of the substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735